UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-7896


FRED LEWIS WILSON,

                Plaintiff - Appellant,

          v.

A. COLEMAN, D.A.; C/O TULIP; C/O TRIPLETT; LT. D. FLEMING,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00325-gec-mfu)


Submitted:   August 18, 2010             Decided:   September 13, 2010


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred Lewis Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fred Lewis Wilson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to

state a claim, pursuant to 28 U.S.C. § 1915A(b)(1) (2006).                  We

have     reviewed   the    record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Wilson v. Coleman, No. 7:09-cv-00325-gec-mfu (W.D. Va.

Sept. 24, 2009).        Wilson’s motion for transfer pending appeal is

denied.     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before    the   court   and    argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                      2